Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00420-CV

                    TIME WARNER, INC. and Time Warner Cable, LLC,
                                   Appellants

                                               v.

                                     Dulio GONZALEZ,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-06770
                       Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the cause is REMANDED for a new trial. It is ORDERED that Time Warner,
Inc. and Time Warner Cable, LLC recover their costs of this appeal from appellee Dulio Gonzalez.

       SIGNED June 11, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice